On Petition for Rehearing.
NICHOLS, J. —
Appellant contends in her brief on rehearing that the fact that the complaint had a double theory ought not to cause it to be held bad if the allegations were sufficient to support either theory. In the original opinion the court did not hold that the complaint was bad because it contained a double theory, but because it was insufficient upon the theory most ap*448parent upon the face of it. In the case of Cleveland, etc., R. Co. v. Stewart (1920), 24 Ind. App. 374, 56 N. E. 917, a double theory was contended for as against demurrer, and the court said: “A complaint must be construed upon the theory which is most apparent and clearly outlined by the facts stated therein. As only one theory can be contained in a single paragraph, the court must construe the pleading most strongly against the pleader, and determine the theory from its prominent and leading allegations.” Other cases to the same effect are Miller v. Miller, 17 Ind. App. 605; Dyer v. Woods (1906), 166 Ind. 44, 76 N. E. 624; Indiana Life, etc., Co. v. Reed (1913), 54 Ind. App. 450, 103 N. E. 77.
8. *4499. *448In the original opinion we decided that the complaint was insufficient not only upon the theory most apparent, but also upon another theory. Appellant urges in her brief on rehearing that we should decide whether it is good on still another theory, that of dedication.. Having adopted the theory which to us seems most appareint, we are not required now to discuss the sufficiency of the complaint upon a third theory, which appellant points out, but, if we were required so to do, we would say that the theory of dedication is inconsistent with the averments of the complaint. It is averred therein that the ground over which the driveway runs and said wall was built is owned by appellees, Whitelock Press, Orlando W. Whitelock and Wesley Hawley. Again it is averred that appellant’s decedent at the time he received his injuries was using said driveway upon the invitation of appellees, and that all of said appellees were guilty of negligence in failing properly and sufficiently. to guard or barricade the precipice over which he fell, and again that appellee Hawley was at all times the sole owner of the wall in question. We are not unmindful of the principle that, *449where there is a dedication to the public use, the fee of the real estate dedicated remains in the dedicator, but, notwithstanding this principle, the foregoing allegations in the complaint, coupled with a demand úpon the part of appellant for damages against the owners of the driveway and wall, are inconsistent with the theory of dedication.
The petition for rehearing is overruled.